Title: From John Adams to Boston Patriot, 6 September 1810
From: Adams, John
To: Boston Patriot





Quincy, September 6, 1810.


AMSTERDAM, April 7, 1782, wrote to Mr Dubbledemutz at Rotterdam: “I have received your favour of yesterday inclosing a Gazette with a new petition or address to the magistrates of the city of Rotterdam.
While the people entertain such sentiments and hold such a language, their liberties and prosperity can never be essentially in danger.
I should be very happy to see you at any time while I stay in Amsterdam or after my removal to the Hague. If I should come to the Hague the latter end of this week or the beginning of next, I should be glad to receive you there; but I cannot at present indicate the day. With much respect, &c.”
Amsterdam, April 7th, 1782—wrote to Mr. Hodinpyl, of Rotterdam: “I have received your favor of the 30th of March, and am much obliged to you, for your kind congratulations on the flattering prospect of public affairs.
The formation of commercial and political connections between our countries, is ushered in with so much solemnity; it is accompanied with such elaborate discussions, of the propriety of the measure; and triumphs at last in such an unanimity; as will form an epocha in the history of both republics. It must have a striking effect, and make a deep impression upon all Europe.—If it produces a universal peace, it will be glorious: but if the war continues, the two republics will cement their commercial and political relations by it, increase their naval power, and make themselves more respected and courted by all other Nations.
I expect every hour the arrival of some vessels, which may bring us news of your brother Commodore Gillon; as soon as I receive any I will send it you with pleasure. With much esteem, &c.
Zealand.
Extract of the resolutions of their high mightinesses the states general of the united provinces, 8th of April, 1782.
The deputies of the province of Zealand, have brought to the assembly and have caused to be read there, the resolution of the states of that province, their principals, to cause to be admitted, as soon as possible, Mr. Adams, in quality of ambassador of the congress of North America, according to the following resolution.
Extract from the register of the resolutions of the lords the states of Zealand, the 4th of April, 1782.
It hath been thought fit and ordered, that the lords, the deputies of this province at the generality, shall be authorised, as it is done, by the present, to assist in the direction of affairs at the assembly of their high mightinesses, in such a manner, that Mr. Adams may be acknowledged, as soon as possible, as ambassador of the congress of North America; that his letters of credence be accepted; and that he be admitted in that quality, according to the ordinary form: enjoining further upon the said lords the ordinary deputies, to take such propositions, as shall be made to this republic by the said Mr. Adams, for the information and deliberation of their high mightinesses, to the end to transmit them here as soon as possible. And an extract of this resolution of their noble mightinesses shall be sent to the lords their ordinary deputies to serve them as an instruction.
(Signed) J.M. Chalmers.
Upon which having deliberated, it hath been thought fit and resolved to pray by the present, the lords the deputies of the provinces of Guilderland, Utrecht and Groningen and Ommelanden, who have not yet explained themselves upon the subject, to be pleased to do it as soon as possible.
Groningen.
Extract from the register of the resolutions of their noble mightinesses, the states of Groningen and Ommelanden, Tuesday, 9th of April, 1782.
The lords, the states of Groningen and Ommelanden having heard the report of the lords the commissioners for the petitions of the counsel of state and the finances of the province, and having carefully examined the demand of Mr. Adams, to present his letters of credence from the United States of America to their high mightinesses, have, after deliberation upon the subject, declared themselves of opinion, that in the critical circumstances in which the republic finds itself at present, it is proper to take, without loss of time, such efficacious measures, as may not only repair the losses and damages, that the kingdom of Great Britain hath caused in a manner so unjust, and against every shadow of right, to the commerce of the republic, as well before as after the war, but particularly such as may establish the free navigation and the commerce  of the republic, for the future, upon the most solid foundations; as may confirm and reassure it, by the strongest bonds of reciprocal interest; and that, in consequence, the lords the deputies at the assembly of their high mightinesses ought to be authorised, on the part of the province, as they are by the present, to admit Mr. Adams to present his letters of credence from United States of America, and to receive the propositions which he shall make; to make report of them to the lords the states of this province.
(Signed) E. Lewk, Secretary,
The states general having deliberated the same day upon the resolution have resolved, that the deputies of the province of Guilderland, which has not yet declared itself upon the same subject, be requested to be pleased to do it as soon as possible.
Utrecht.
Extract of the resolutions of their noble mightinesses, the states of the province of Utrecht, 10th April, 1782.
Heard the report of Mr. De Westerveld and other deputies of their noble mightinesses for the department of war, who, in virtue of the commissorial resolutions of the 9th of May, 1781, 16th of January, and 20th of March of the present year, 1782, have examined the resolution of their high mightinesses of the 4th of May, 1781, containing an overture, that the President of the assembly of their high mightinesses, had made, “that a person styling himself John Adams, had been with him, and had given him to understand, that he had received letters of credence for their high mightinesses from the United States of America, with a request, that he would be pleased to communicate them to their high mightinesses; as well as the resolution of their high mightinesses of the 9th of January, containing an ulterior overture of Mr.  the President—That the said Mr. Adams had been with him, and had insisted upon a categorical answer, whether his said letters of credence would be accepted or not; finally, the resolution of their high mightinesses of the 5th of March last, with the insertion of the resolution of Friesland, containing a proposition to admit Mr. Adams, in quality of minister of the congress of North America.”
Upon which, having deliberated and remarked that the lords the states of Holland and West Friesland, by their resolution carried the twenty-ninth of March, to the states general, have also consented to the admission of Mr. Adams in quality of minister of the congress of North America, it hath been thought fit and resolved, that the lords the deputies of this province, in the states general should be authorized, as their noble mightinesses authorise them by the present, to conform themselves in the name of this province, to the resolution of the lords the states of Holland and West Friesland and of Friesland; and to consent, by consequence, that Mr. Adams be acknowledged and admitted as minister of the United States of America. Their noble mightinesses being at the same time of opinion, that it would be necessary to acquaint her majesty the empress of Russia, and the other neutral powers, with the resolution to be taken by their high mightinesses upon this subject, in communicating to them as much as shall be necessary, the reasons which have induced their high mightinesses to it, and giving them the strongest assurances, that the intention of their high mightinesses is by no means to prolong thereby the war which they would have willingly prevented and terminated long since; but on the contrary, that their high mightinesses wish nothing with more ardor, than a prompt re-establishment of peace; and that they shall be always ready on their part, to co-operate in it, in all possible ways, and with a suitable readiness, so far as that shall be any way compatible with their honour and their dignity, and for this end an extract of this shall be carried by missive to the lords the deputies at the generality.
Amsterdam, April 11th, 1782—wrote to Mr. Abbema: “Your favor of this morning, announcing the unanimous resolution of the states of Utrecht, taken yesterday, in favour of American independence, is just come to hand. I had received a few minutes before, a French Gazette of Utrecht containing the same article. But I am very happy to receive it in a more authentic manner from a gentleman of so distinguished a reputation for patriotism. The unanimity and ardour with which this measure is adopted by the whole nation, is to me an affecting circumstance, and an augur of much good to both nations. With great esteem and consideration, I have the honor to be, &c."
Amsterdam, April 11th, 1782—wrote to Mr. Freeman: “I have just now received your kind favor of the ninth, and thank you for the communication of Dr. Waterhouse’s letter, which has been a very agreeable entertainment to me. I am very glad of Gillon’s success, and that so candid and sensible a judge as the Doctor is, still retains his charity for him.
Am much obliged by your congratulations on the prosperous appearance of our affairs. I have just received authentic information of the unanimous resolution of the states of the province of Utrecht, taken yesterday in favor of my admission to an audience. Guilderland and Groningen are all that remain, and I hope that ten or twelve days, at farthest, will produce a perfect unanimity.”
Amsterdam, April 10, 1782—wrote to the Duke de la Vauguion: “I have this moment received the letter, which you did me the honor to write me yesterday, with a letter inclosed from Mr. Franklin.
The approbation of Monsieur le Comte de Vergennes, is a great satisfaction to me; and I shall be very happy to learn from you, sir, at Amsterdam, the details you allude to.
I have a letter from Diggs, at London, the 2d April, informing me that he had communicated what had passed between him and me to the earl of Shelburne; who did not like the circumstance that every thing must be communicated to our allies. He says, that Lord Carmarthen is to be sent to the Hague to negotiate a seperate peace with Holland. But according to all appearances, Holland, as well as America, will have too much wit to enter into any seperate negotiations.
I have the pleasure to inform you, that Gillon has arrived at the Havana with five rich Jamaica ships as prizes. Mr. Le Roy writes that the English have evacuated Charleston.
The inclosed fresh requete of Amsterdam, will show your excellency that there is little probability of the Dutchmen being deceived into seperate conferences. With the most profound respect, I have the honor to be, &c.
Amsterdam, April 11th, 1782—wrote to Mr. Joh. Ulr. Pauli. “I am honoured with your letter of the 5th instant, and thank you for your polite invitation to Hamburg—a journey which it would give me pleasure to make, but which various occupations will oblige me to postpone for some time.
In Answer to your inquiries, sir, I have only to say, that at present I have no powers from the United States of America, to treat with the Hanseatic cities; but their situation is such, that there will be infallibly a considerable trade between them and America. And therefore I can have no objection against the congress entering into negotiations with them. If any gentleman authorized by them should have any proposals to make, I will transmit them with pleasure to congress for their consideration; only desiring that they may be either in the English or French language, as the German is unknown to me, and to most of the members of congress.
Amsterdam, April 11, 1782—wrote to the Honourable James Searle, Esq. “I am long in your debt, and therefore must beg your patience, on account of bad health and many occupations. The rapid revolution in the mind of this nation, and the unaccountable ardor and unanimity, which has at last seized upon them for connecting themselves with America; have occasioned me so many visits to receive and return, and so many complimentary letters to answer; as, added to other more important affairs have been more than I could perform. Five provinces, Friesland, Holland, Zealand, Overyssel and Utrecht, have already decided with an unanimity that is astonishing: and the two others, Guilderland and Groningen, it is supposed will determine as soon as they meet, which will be the sixteenth current, so that I suppose we shall have one ally more in a short time.
I know not, of how much importance this acquisition may be thought by others, but I have ever considered it as a leading step; and hope it may be followed by other nations. At least it will be a refutation of the many frivolous arguments, with which some people have been long employed in doing mischief.
Gillon has been fortunate at last. His prizes at the Havana, it is said, will sell for eighty thousand pounds sterling.
If the whole body of Dutch merchants do not understand their own interest, and the nature and connections of commerce, it will not be easy to name any body who is a master of it. Their requetes are a complete refutation of all the anglomany in Europe, if sound reason can refute it.”
Amsterdam, April 16, 1782—“Yesterday noon, Mr. William Vaughan of London, came to my house, with Mr. Laurens, the son of the president, and brought me a line from the latter, and told me that the President was at Haerlem and desired to see me, I went out to Haerlem and found my old friend, at the Golden Lion.
Mr. Laurens informed me that he was come partly for his health and the pleasure of seeing me; and partly to converse with me, and see if he had at present just ideas and views of things; at least to see if we agreed in sentiment, and having been desired by several of the new ministry to do so.
I asked him if he was at Liberty? He answered no: That he was still under parole: but at liberty to say what he pleased to me. I told him that I could not communicate to him, being a prisoner, his own instructions; nor enter into any consultation with him as one of our colleagues in the commission for peace; that all I should say to him would be as one private citizen conversing with another; but that upon all such occasions, I should reserve a right to communicate whatever should pass to our colleagues and allies.
Mr. Laurens said that Lord Shelburne, and others of the new ministers, were anxious to know, whether there was any authority to treat of a seperate peace; and whether there could be an accommodation upon any terms short of independence? That he had ever answered them that nothing short of an express or tacit acknowledgment of our independence, in his opinion would ever be accepted, and that no treaty ever would or could be made seperate from France. Mr. Laurens asked me if his answers had been right? I told him I was fully of that opinion.
Mr. Laurens said that the new ministry had received Digg’s report, but his character was such that they did not choose to depend upon it. That a person by the name of Oswald, I think, set off for Paris to see you, about the same time that he came away to see me.
I requested him, between him and me, without saying any thing of it to the ministry, to consider whether we could ever have a real peace, with Canada or Nova Scotia in the hands of the English? and whether we ought not to insist, at least upon a stipulation, that they should keep no standing army, or regular troops, nor erect any fortifications upon the frontiers of either. 
That at present I saw no motive that we had to be anxious for a peace: and if the English nation were not ripe for it, upon proper terms, we might wait patiently till they should be so.
I found the old gentleman perfectly sound in his system of politics. He has a very poor opinion both of the integrity and abilities of the new ministry as well as the old. He thinks they know not what they are about. That they are spoiled by the same insincerity, duplicity, falsehood and corruption, with the former. Lord Shelbourne still flatters the king with ideas of conciliation, and seperate peace, &c. Yet the nation he says, and the best men in it, are for a universal peace and an express acknowledgment of American independence, and many of the best are for giving up Canada and Nova Scotia.
His design seemed to be, solely to know how far Digg’s report was true. After an hour or two of conversation, I returned to Amsterdam, and left him to return to London
These I fear are all but artifices to raise the stocks; and if you think of any method to put a stop to them, I will cheerfully concur with you. They now know sufficiently, that our commission is to treat of a general peace, and with persons vested with equal powers. And if you agree to it, I will agree to it, never to see another messenger who is not a plenipotentiary.
It is expected that the seventh province, Guilderland, will this day acknowledge American independence. I think we are in such a situation now, that we ought not, upon any consideration to think of a truce, or any thing short of an express acknowledgment of the sovereignty of the United States. I should be glad, however, to know your sentiments upon this point.
April 17, 1782—Guilderland.
Extract from the record of the ordinary diet held in the city of Nimeguen in the month of April, 1782. Wednesday, the 17th April, 1782.
The requisition of Mr. Adams, to present his letters of credence to their high mightinesses, in the name of the United States of America, having been brought to the assembly, and read, as well as an ulterior address made upon this subject, with a demand of a categorical answer, by the said Mr. Adams, more amply mentioned in the registers of their high mightinesses, of the date of the 4th of May, 1781, and of the 9th of January, 1782; moreover the resolutions of the lords the states of five other provinces carried successively to the assembly of their high mightinesses, and all tending to admit Mr. Adams in quality of ambassador of the United States of America to this republic; upon which their noble mightinesses, after deliberation, have resolved to authorize the deputies of this province at the generality as they authorise them by the present, to conform themselves in the name of this province to the resolution of the lords the states of Holland and West Friesland, and to consent by consequence, that Mr. Adams may be acknowledged and admitted in quality of ambassador of the United States of America, to this republic. In consequence an extract of the present shall be sent to the said deputies, to make as soon as possible, the requisite overture of it, to the assembly of their high mightinesses.
In Fidem Extracti,
(Signed) J. In De Retouw.
The resolution of the states general will appear in the next letter.



John Adams.




